 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
      RAYMOND C. WATKINS,                              1:18-cv-01148 JLT (PC)
11
                         Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
12                                                     TO STAY ACTION AND GRANTING
              v.                                       PLAINTIFF’S FIRST MOTION TO EXTEND
13                                                     TIME TO FILE A FIRST AMENDED
      TUOLUMNE COUNT JAIL, et al.,                     COMPLAINT
14
                         Defendant(s).                 (Docs. 16, 17)
15
                                                       60-DAY DEADLINE
16

17          On January 4, 2019, Plaintiff filed two motions -- one to stall/stay the case until he is
18   returned to jail from the state hospital (Doc. 16) and one seeking an extension of time to file a
19   first amended complaint (Doc. 17). Plaintiff indicates in these motions that he has been unable to
20   access the law library and that he is on medications that interfere with his ability to concentrate.

21          A district court has the inherent power to stay its proceedings. This power to stay is

22   “incidental to the power inherent in every court to control the disposition of the causes on its

23   docket with economy of time and effort for itself, for counsel, and for litigants.” Landis v. North

24   American Co., 299 U.S. 248, 254 (1936); see also Gold v. Johns-Manville Sales Corp., 723 F.2d

25   1068, 1077 (3d Cir. 1983) (holding that the power to stay proceedings comes from the power of

26   every court to manage the cases on its docket and to ensure a fair and efficient adjudication of the

27   matter at hand). This is best accomplished by the “exercise of judgment, which must weigh

28   competing interests and maintain an even balance.” Landis, 299 U.S. at 254-55. In determining

                                                        1
 1   whether a stay is warranted, courts consider the potential prejudice to the non-moving party; the

 2   hardship or inequity to the moving party if the action is not stayed; and the judicial resources that
     would be saved by simplifying the case or avoiding duplicative litigation if the case before the
 3
     court is stayed. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). The Ninth Circuit “has
 4
     sustained or authorized in principle Landis stays on several occasions,” Lockyer v. Mirant Corp.,
 5
     398 F.3d 1098, 1110 (9th Cir. 2005), none of which apply here. Though Plaintiff provides good
 6
     cause for an extension of time, his showing is insufficient to stay the action.1
 7
             Good cause appearing, the Court ORDERS that Plaintiff’s motion to stay/stall the action
 8
     is DENIED without prejudice and Plaintiff is granted 60 days from the date of service of this
 9
     order in which to file a first amended complaint.
10

11   IT IS SO ORDERED.
12
         Dated:      January 9, 2019                                     /s/ Jennifer L. Thurston
13                                                              UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26
27   1
      If Plaintiff’s circumstances do not improve, he may request additional extensions of time as needed. Likewise, if
     Plaintiff’s circumstances will render him incapable of participating in this action for an extended period, he may
28   submit evidence of this fact in a renewed motion to stay the action.

                                                                2
